Schuman, C. J. Charles J. Smith, Jr., claimant, was employed by the Department of Labor of the State of Illinois as a Field Investigator II at a monthly salary of $245.00, commencing on February 1, 1948. The instant claim is for salary for the months of December, 1948, January, 1949, and the first fifteen days of February, 1949. The testimony showed that claimant was principally engaged to secure employment for veterans in the industrial area around Moline and Rock Island, Illinois. Claimant handled work sent him by the Department, and made monthly reports. There is no dispute that claimant did not receive any formal notification of his termination of employment. However, claimant, himself, was apprised of this in January, 1949, and received no further work from the Department after November, 1948. In fact, the only report made for January, 1949, was a letter appearing as claimant’s- exhibit No. 6. Claimant, however, received a letter from Fred E. Staib, Supervisor, Employment Assistance Division, dated December 13, 1948, claimant’s exhibit No. 3, which is not disputed, indicating his December report or inventory would be due before January 10, 1949. On this record, it is undisputed that claimant had no notification of any termination of his employment until he failed to receive his December check. However, after this, he was on notice, and this amounted to a termination. The Court, therefore, concludes claimant is entitled to his salary for December, 1948 in the amount of $245.00. An award is entered in favor of claimant, Charles J. Smith, Jr., in the amount of $245.00.